Exhibit 10(a)106



Entergy Corporation Outside Director Stock Program Established under the 2007
Equity Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries (Effective for Grants and Elections on or After January 1, 2007)



1. General





The Entergy Corporation Outside Director Stock Program ("Program") is
established pursuant to Article X of the 2007 Equity Ownership and Long Term
Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective for
Grants and Elections On or After January 1, 2007) (the "Plan"), the terms of
which are incorporated into the Program. References in this Program to any
specific Plan provision do not limit the applicability of any other Plan
provision. The effective date of the Program is January 1, 2007. Capitalized
terms used in the Program have the meanings assigned to those terms in the Plan.





2. Purpose



The purpose of the Program is to promote the interests of Entergy Corporation
(the "Company") and its shareholders by attracting and retaining Outside
Directors of outstanding ability and enabling Outside Directors to participate
in the long-term growth and financial success of the Company.



3. Eligibility



The only persons eligible to participate in the Program are Outside Directors.



4. Administration



Pursuant to Article IV of the Plan, the Board of Directors of the Company shall
administer the Plan with respect to any Award granted to an Outside Director;
provided, however, that the Board of Directors may delegate its authority to
administer the Program to any committee or subcommittee of the Board of
Directors which is comprised solely of Outside Directors.



5. Quarterly Stock Awards



> 5.1. Quarterly Stock Awards

. Subject to the provisions of Section 12 of the Plan and Sections 6 and 7 of
the Program, each Outside Director shall receive 150 shares of Common Stock
("Quarterly Stock Award") on an Award Date (as defined in Section 5.3 below) for
serving as an Outside Director during the entire calendar quarter ending on, or
immediately prior to, such Award Date.



5.2. Consideration

. Each Quarterly Stock Award is granted in exchange for services rendered during
the calendar quarter ending on, or immediately prior to, the Award Date and does
not require the payment of consideration.



5.3. Award Dates

. The Quarterly Stock Awards will be granted as of the following dates or, if
the date is a day on which the New York Stock Exchange ("NYSE") is not open for
trading, the next succeeding NYSE trading day (each an "Award Date"):



 * May 31
 * August 31
 * November 30
 * February 28

> 5.4. Proration

. If an Outside Director serves as an Outside Director for less than the full
calendar quarter, the number of shares of Common Stock awarded to the Outside
Director shall be calculated by multiplying (a) 150 by (b) the fraction that
results from dividing the number of days the individual served as an Outside
Director during the applicable calendar quarter by 90 days.



> 5.5. Employment by System Company

. If an Outside Director subsequently becomes an employee of a System Company
while remaining a member of the Board, the former Outside Director's
participation in the Program will be terminated effective immediately upon his
or her employment by the System Company. The change in the Outside Director's
employment status shall have no effect on Quarterly Stock Awards granted prior
to his or her employment by a System Company; provided that the former Outside
Director shall be entitled to a pro rata Award for such calendar quarter in
accordance with Section 5.4.



5.6. Taxes

. If required by applicable law, the Outside Director shall pay to the Company
any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Outside Director may elect to pay such taxes from the shares of Common Stock
that otherwise would be distributed to such Outside Director, or from a
combination of cash and shares of Common Stock. As provided in Section 12.3 of
the Plan, Common Stock related to that portion of an Award utilized for the
payment of withholding taxes shall not again be available for Awards under the
Plan.



5.7. Delivery

. The Company may deliver shares of Common Stock representing a Quarterly Stock
Award by book-entry credit to the account of the Outside Director or by the
delivery of certificated shares. The Company may affix to these shares any
legend that the Company determines to be necessary or advisable.







6.0    Deferral



In lieu of taking delivery of shares of Common Stock on an Award Date, an
Outside Director may elect to defer the receipt of such Quarterly Stock Award to
a subsequent calendar year provided that he or she files an irrevocable written
deferral notice with the Board of Directors no later than the 31st day of
December of the calendar year immediately preceding the calendar year in which
occurs the Award Date. The Outside Director's written deferral election must
specify the date on which the shares of Common Stock will be issued ("Payment
Date"), which Payment Date must be no earlier than January 2nd of the third
calendar year immediately following the end of the calendar year in which the
deferral election is made. Shares of Common Stock deferred pursuant to this
section shall accrue dividend equivalents, which dividend equivalents will be
paid on the Payment Date together with interest calculated at an annual rate
based upon the 52 week Treasury Bill rate as in effect on the first business day
of each year. All deferral rights or provisions contained in this Program shall
be subject to all conditions, restraints and limitations as may from time to
time be imposed by the 2007 Plan, including, without limitation, any amendments
to such 2007 Plan made pursuant to section 409A of the Internal Revenue Code and
any and all regulations and guidance released thereunder. Such limitation will
restrict the ability of an Outside Director to accelerate the distribution of
any deferred Quarterly Stock Awards together with other restrictions.



7.0    Miscellaneous



The Board of Directors reserves the right at any time to amend the terms and
conditions set forth in this Program to the extent permitted under the Plan.